Citation Nr: 0948957	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, medial meniscectomy, right knee with pigmented 
villonodular synovitis (PVNS) and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  
This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In July 2009, the Veteran appeared at the Nashville RO and 
testified by video conference before the undersigned sitting 
in Washington, D.C.  At that time, the Veteran raised the 
issues of entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), and entitlement to 
earlier effective dates for his service-connected PTSD and 
right knee disability.  Since these matters have not 
developed or certified for appeal, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
limitation of motion of the right knee has been no worse than 
0 degrees extension, and 85 degrees flexion, with no 
additional functional loss with repetition. 

2. From December 8, 2008, the Veteran's right knee disability 
is manifested by slight laxity and subjective complaints of 
instability.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for the Veteran's 
service-connected residuals, medial meniscectomy, right knee 
with pigmented villonodular synovitis (PVNS) and 
osteoarthritis, based on limitation of motion, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5020, 5260, 5261 (2009).


2. From December 8, 2008, entitlement to a separate 10 
percent rating for laxity associated with service-connected 
residuals, medial meniscectomy, right knee with pigmented 
villonodular synovitis and osteoarthritis, is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide notification to the Veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in May 2006, June 2007, 
and May 2008 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claims for 
compensation as well as an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  

The Board notes that the Veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran was afforded a VA examination in August 2007.  VA 
medical records were obtained and associated with the claims 
folder.  The Veteran had a hearing before the Board in July 
2009.  The Board does not know of any additional relevant 
evidence that has not been obtained.  The Board has noted 
that the evidence includes a copy of a decision letter from 
the Social Security Administration dated in October 2004 
indicating that the Veteran became entitled to disability 
benefits as of April 2004.  Although the entire file from the 
Social Security Administration has not been obtained, the 
Board concludes that such records are not required.  In this 
regard, the Board notes that the Veteran has reported that 
his only treatment for the knee has been through the VA.  His 
VA treatment records have already been obtained, and the 
Social Security file would include only additional copies of 
the same records.  Further efforts to obtain such records 
would unnecessarily delay the assignment of increased 
compensation being made by the present decision.  Moreover, 
the Board notes that after receiving a letter from the RO 
dated in May 2008 notifying him that he could submit recent 
Social Security determinations, the Veteran responded in a 
written statement that he had no additional evidence to 
submit, that he did not want to wait for further action, and 
that he wanted his case to be immediately forward to the 
Board in Washington DC for a decision.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

Discussion 

The Veteran contends that his service-connected right knee 
disability is more severe than the 10 percent evaluation that 
was initially assigned.  Here, by way of procedural history, 
the Board notes that service connection for the right knee 
disability was granted pursuant to a January 2007 rating 
decision, which assigned a 10 percent evaluation, effective 
September 11, 2003.  In a March 2007 communication to the RO, 
the Veteran expressed his dissatisfaction with the initially 
assigned 10 percent evaluation and requested an increase; in 
an October 2007 rating decision the Veteran's request was 
denied, and the present appeal ensued.  

Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2009); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10(2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The initial 10 percent rating for the Veteran's right knee 
disability, in effect from September 11, 2003, was assigned 
under Diagnostic Codes 5020-5260. 38 C.F.R. § 4.71a.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 
4.27.

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis under DC 5003, which in turn, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, DC 5260-5261).  Notably, the current rating is based 
on noncompensable limitation of motion of the right knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009). 

Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  With any form of 
arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

In the absence of limitation of motion, a 10 percent rating 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, 
Plate II.

Finally, under Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6 (2009).

Facts 

Turning to the evidence of record, VA treatment records from 
June 2003 to March 2004 show complaints and treatment for 
right leg and knee pain and non-specific findings of limited 
flexion.  A June 2003 X-ray of the right knee revealed severe 
osteoarthritis.  A January 2004 treatment note reflects that 
the right knee was positive for crepitus, but a straight leg 
raise test was negative, and the knee was stable to varus and 
valgus stress.  The Veteran was advised that a total knee 
replacement would be likely in the future.  

A March 2004 VA examination shows that the Veteran was in a 
significant amount of pain in his right knee and that he used 
a cane to ambulate.  His treatment included ibuprofen and 
cortisone injections.  Upon physical examination, the Veteran 
had a significant crepitus of the right knee; his range of 
motion was from 0 degrees to 85 degrees, limited by pain at 
85 degrees.  He was stable to medial/lateral collateral 
ligaments.  There was no effusion, but there was significant 
medial and lateral joint line pain.  His Lachman's and 
posterior drawer tests were negative.  Ranges of motion 
during passive, active, and repetitive movements were 
consistent throughout.  Notably, there was no limitation due 
to weakness, fatigability, incoordination, or flare-ups.  The 
impression was end-stage right knee osteoarthritis, secondary 
to synovitis, and previous meniscectomies.  X-ray examination 
of the right knee revealed significant arthritis.   

VA treatment records from November 2004 to August 2006 
reflect continued complaints and treatment for right knee/leg 
pain.  A November 2004 record shows that the Veteran 
displayed an antalgic gait with poor single leg balance and 
squat on the left and right.  An August 2006 treatment record 
reveals that the right knee was tender with mild decreased 
flexion secondary to pain.  No effusion was noted.  A 
diagnosis of polyarthralgia was diagnosed at that time.  

In August 2007, the Veteran underwent a second C&P 
examination to determine the severity of his right knee 
disability.  The Veteran reported that his right knee pain 
was a 10 on a scale of 1 to 10, and that Tylenol and 
gabapentin occasionally helped with such pain.  He denied 
swelling, flare-ups, and episodes of locking, but endorsed a 
history of popping with pain.  He stated that he did not have 
any problems with activities of daily living, although he did 
use a cane to ambulate and a knee brace on occasion. 

Upon physical examination, range of motion of the right knee 
was from 0 degrees to 85 degrees, with no change in 
active/passive motion or repetition.  Pain was noted at the 
extremes of flexion, but the knee was stable to varus and 
valgus stress.  Lachman's test, anterior/posterior drawer 
tests, and McMurray's test were all negative.  The medial and 
lateral joint lines were tender to palpation, but there was 
no effusion upon examination.  With respect to the Deluca 
provisions, the examiner stated that while it was conceivable 
that pain could further limit function with repetition, it 
was not feasible to express this in terms of additional 
limitation of motion.  The assessment was villonodular 
synovitis status post medial meniscectomy and synovectomy 
with postoperative moderate degenerative joint disease.  

An August 2007 VA treatment note shows that the Veteran's 
range of motion of the right knee was from 0 degrees to 85 
degrees, with a mild amount of pain.  The knee was stable to 
varus and valgus stress; he exhibited some mild crepitus with 
range of motion.  

An October 2007 VA treatment note reflects a long history of 
right knee PVNS, although the Veteran stated that he was not 
currently having a lot of problems with his knee.  

On December 8, 2008, a VA treatment note shows that the 
Veteran reported being able to carry out his activities of 
daily living without difficulty.  Physical examination of the 
right knee revealed range of motion from 0 degrees to 85 
degrees, with crepitus.  Notably, with respect to stability, 
slight increased laxity on the lateral side was present.  He 
was stable to valgus stress.  The impression was severe right 
knee degenerative arthritis status post PVNS.  A total right 
knee replacement was discussed at that time, but the Veteran 
stated that he did not wish to pursue surgical options.  

VA treatment records from January 2009 to March 2009 show 
continued complaints of right knee pain.  The March 2009 
progress note reflects that the Veteran was "doing well" 
with his right knee problems.  A contemporaneous X-ray 
confirmed osteoarthritc changes in all three joint 
compartments.  

Analysis 

Whether entitlement to a higher rating is warranted requires 
consideration of the Diagnostic Codes pertaining specifically 
to the knee, including Diagnostic Codes 5257, 5260, and 5261.  

A higher rating in this case could be attained if the 
evidence reflected entitlement to separate 10 percent ratings 
under both Diagnostic Code 5260 for limitation of flexion and 
Diagnostic Code 5261 for limitation of extension.  38 C.F.R. 
§ 4.71a (2008); VAOPGCPREC. 09-04 (69 Fed. Reg. 59990 
(2004)).  Indeed, separate 10 percent ratings for limitation 
of extension of the leg and limitation of flexion of the leg 
would result in a higher, 20 percent rating, in combination.  

Here, however, there is no competent evidence anywhere in the 
record that the Veteran's right knee extension is limited to 
10 degrees and that flexion of the right knee is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).  In fact, the most significant decreased range of 
motion in the medical record was from 0 to 85 degrees with 
pain.  This is consistently true throughout the record.  See 
March 2004 VA Examination, and August 2007 VA Examination.  

With respect to both flexion and extension of the knee, the 
Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. § 
4.45 (consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In this regard, the Board notes that the March 2004 VA 
examiner expressly found that there was no additional 
limitation of motion due to weakness, fatigability, 
incoordination, or flare-ups.  Although the August 2007 VA 
examiner stated that additional functional limitation was 
"conceivable," he, too, was unable to express it in terms 
of limitation of motion.  In any event, the examiner did note 
that there was no change in range of motion with repetitive 
movement.  

Further, while it is noted that the Veteran ambulates with a 
cane and endorses chronic right knee pain, which often 
reaches a 10 on the pain scale, the medical evidence also 
reveals that he has a long history of right-sided lumbar 
radiculopathy, sciatica, and stenosis, none of which are 
service-connected.  The medical evidence and the Veteran, 
himself, attribute his right leg symptomatology, in part, to 
his nonservice-connected lumbar spine problems.  The Veteran 
has reported in multiple VA treatment records, that his 
right-sided "sciatic nerve" problems, which included severe 
throbbing/burning pain radiating from the right thigh to 
right hip, caused problems with sleeping and walking.  See VA 
Progress Notes dated in June 2004, April 2005, October 2005, 
December 2005, February 2006, and June 2006. 

Based on the foregoing, the Board concludes that the above 
findings do not support a higher rating for the service-
connected right knee under DeLuca.  

Further, application of Diagnostic Code 5256 for ankylosis of 
the knee is not warranted.  The VA examinations reports from 
2004 and 2007 clearly show that the Veteran has range of 
motion of the knee from 0 to 85 degrees.  Also, Diagnostic 
Codes 5259 (symptomatic removal of semilunar cartilage), 5262 
(tibia and fibula, impairment of), and 5263 (genu recurvatum) 
are not for application as removal of the semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum have not been demonstrated.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 5257 for instability.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under DCs 5257 and 5003 does 
not constitute pyramiding).

While the record shows that the Veteran occasionally 
complains of instability, there is no objective medical 
evidence of instability or subluxation, prior to December 8, 
2008.  

In this regard, the Board notes that a December 8, 2008, VA 
treatment record reflects "slight increased laxity" on the 
lateral side of the right knee.  Such a finding warrants a 10 
percent rating for slight lateral instability under 
Diagnostic Code 5257.  In so finding, the Board notes that in 
July 2009, the Veteran presented testimony in support of his 
claim.  He testified that his right leg/knee gives out on him 
and that he has to wear a knee brace for support.  While a 
lay witness is not competent to provide testimony on a 
medical matter, the Veteran is competent to testify to 
matters that do not require medical expertise. See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
Veteran's testimony regarding giving way and instability of 
the right knee is competent evidence in support of his claim.  

Thus, considering the lay evidence in conjunction with the 
December 2008 medical evidence previously discussed, and 
granting the Veteran the full benefit of the doubt, the Board 
finds that the Veteran is entitled to a 10 percent disability 
rating for slight laxity/instability under Diagnostic Code 
5257, from December 8, 2008.  

However, the Board does not find that the Veteran is entitled 
to the next-higher disability evaluation of 20 percent under 
Diagnostic Code 5257.  According to VA examinations and 
outpatient treatment records, the Veteran does not suffer 
from valgus or varus instability of the right knee.  In fact, 
both VA examiners in 2004 and 2007 failed to find any 
evidence of subluxation or instability.  Moreover, Lachman's 
tests, anterior/posterior drawer tests, and McMurray's tests 
have all been consistently negative through out the record.  
Finally, at his July 2008 hearing, the Veteran indicated that 
he was still able to go on walks of limited distance.  These 
factors suggest that the Veteran's right knee instability is 
most appropriately described as "slight."

Therefore, in light of the lack of medical evidence of 
instability, the Board finds that a separate disability 
evaluation of 10 percent, but no higher, under Diagnostic 
Code 5257 is warranted in this case.  






ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals, medial meniscectomy, right knee 
with pigmented villonodular synovitis and osteoarthritis, is 
denied. 

From December 8, 2008, entitlement to a separate 10 percent 
for laxity associated with service-connected residuals, 
medial meniscectomy, right knee with pigmented villonodular 
synovitis and osteoarthritis, is granted. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


